Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-5.8-21  pertains to Species II that reads on Fig 4  for continuing  prosecution without traverse in the communication with the Office on 07/29/2022 is acknowledged.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4  	Claim 1-5.8-21  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by -Mueller et al.  (U.S. 2016/0064510).thereafter Mueller 510
With regard to claim 1, Mueller 510 discloses ( the Abstract, Fig 11 )
a method of manufacturing a first transistor and a second transistor on a semiconductor substrate, the method comprising: (Fig 11, first transistor FEFET transistor in region 1120,(para 0112]) second transistor , regular transistor in region 1121(para 0112])  substrate 101, para [0026])
depositing an interface layer on the semiconductor substrate, the interface layer comprising silicon oxynitride;( Fig 11 interface layer 506, para [0006]
depositing a gate insulator layer on the interface layer;( Fig 11 gate insulator layer 507, para [0074])
depositing a first ferroelectric layer on the gate insulator layer over a first region of the semiconductor substrate for the first transistor;( Fig 11, ferroelectric layer 504, para [0012][0073]
depositing a metal gate layer on the gate insulator layer over a second region of the semiconductor substrate for the second transistor and on the first ferroelectric layer over the first region of the semiconductor substrate for the first transistor; ( Fig 11, first portion interface layer 506, para [0074]) a first portion of a gate insulator layer on the interface layer;( Fig 11, first portion of gate insulator layer 507, para [0074])   and
patterning the metal gate layer, first ferroelectric layer, gate insulator layer and interface layer to form a first gate stack for the first transistor which includes the metal gate layer, first ferroelectric layer, gate insulator layer and interface layer and a second gate stack for the second transistor which includes the metal gate layer, gate insulator layer and interface layer.
(Fig 12, second portion of interface layer 506, a second portion of the gate insulator layer on the interface layer; second portion of gate insulator 507, para [0074] Fig 11, metal gate 508, para [0075])
	With regard to claim 2,3, 4, 5,  Mueller 510 discloses ( the Abstract, Fig 11 )wherein the second transistor is a MOS-type transistor.(Fig 11, second transistor 1103,para[00115]
Or, wherein the gate insulator layer is comprised of hafnium oxide.(Fig 11, para [0074])
Or, further comprising depositing a first layer between the gate insulator layer and the first ferroelectric layer, the first layer favoring nucleation of an orthorhombic crystal structure.{ Fig 11, the top subs-layer  of layer 509. Para [0075}
Or, wherein the first layer is made of one compound or of a combination of compounds selected from the group consisting of: lanthanum, lanthanum oxides, germanium, germanium oxides, gadolinium, gadolinium oxides, strontium, strontium oxides, yttrium, yttrium oxides, aluminum, aluminum oxides, silicon, and silicon oxides.(para [0074}
Furthermore, claim 5, can be obvious over Mueller 510  for the following rationale:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll co V. Interchemical Corp., 325 U.S. 327, 85 USPQ 297 (1945 ) 
With regard to claim 8, 9, 10,11, Mueller 510 ( the Abstract,fig 1 through  Fig 11 ) discloses a  method of manufacturing a first transistor and a second transistor on a same semiconductor substrate, the method comprising:
depositing an interface layer on the semiconductor substrate (Fig 5, Fig 6, interface layer 506, para [0074]
depositing a gate insulator layer on the interface layer;( Fig 5, Fig 6, lower sublayer of layer 507) 
depositing a protection layer on the gate insulator layer; Fig 5, Fig 6, top sublayer of layer 507)
opening the protection layer above a gate of the first transistor, the gate of the first transistor including at least a portion of the gate insulator layer;( Fig 5, Fig 6) 
depositing a first ferroelectric layer on the protection layer and the gate of the first transistor; ( Fig 6, Fig 7, layer 504. Para [0073] ) and
etching portions of the first ferroelectric layer on the protection layer, and etching the protection layer, to thereby form a first ferroelectric structure over the gate of the first transistor. (Shown in Fig 5, Fig 6.Fig 7, para [0035].[0036]). 
Or, further comprising depositing a gate layer on the gate insulator layer and the first ferroelectric structure. (Shown in Fig 5, Fig 6., para [0077])
Or, further comprising masking the gate layer to thereby form the gate of the first transistor and a gate of the second transistor.( Shown in Fig 10, Fig 11, para [0080])
Or, further comprising performing an annealing to enable the first ferroelectric structure to have an orthorhombic crystal structure.( para [0051].[0052]), [0070])
With regard to claim 12, 13,  14, 15, Mueller 510 ( the Abstract,fig 1 through  Fig 11 ) discloses a  method of manufacturing method further comprising
etching respective portions of the gate layer, gate insulator layer, and interface layer to expose respective portions of the semiconductor substrate;( Fig 10,.fig 11)para [0035][0039] and
doping the exposed portions of the semiconductor substrate to form source and drain source/drain regions of the first and second transistors.(Shown in Fig 9,Fig 10)
or, wherein the second transistor is a MOS transistor.(Shown in Fig 10, Fig 11 , transistor 1103, para [0115])
Or, wherein the gate insulator layer is comprised of hafnium oxide.(Fig 11, para [0074])
Or, wherein the interface layer comprises silicon oxynitride.(para [0005])
With regard to claim 16,17,  Mueller 510 discloses ( the Abstract, Fig 11 ) further comprising depositing a first layer between the gate insulator layer and the first ferroelectric layer, the first layer favoring nucleation of an orthorhombic crystal structure. .{ Fig 11, the top subs-layer  of layer 509. Para [0075}
.	Or, wherein the first layer is made of one compound or of a combination of compounds selected from the group consisting of: lanthanum, lanthanum oxides, germanium, germanium oxides, gadolinium, gadolinium oxides, strontium, strontium oxides, yttrium, yttrium oxides, aluminum, aluminum oxides, silicon, and silicon oxides. (para [0074}
Furthermore, claim 17,  can be obvious over Mueller 510  for the following rationale:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll co V. Interchemical Corp., 325 U.S. 327, 85 USPQ 297 (1945 ) 
With regard to claim 18, similar to the rejection of claim 1 and claim 8, Mueller 510 discloses ( the Abstract, the spec Fig 1 through Fig 11 )  a method of manufacturing a first transistor and a second transistor on a semiconductor substrate, the method comprising:
depositing a stack of layers on the semiconductor substrate, said stack comprising:
an interface layer made of silicon oxynitride
; a gate insulator layer; 
a first ferroelectric layer extending over the gate insulator layer at a first region of the semiconductor substrate for the first transistor; 
a metal gate layer extending over the gate insulator layer at a second region of the semiconductor substrate for the second transistor and further extending over the first ferroelectric layer at the first region of the semiconductor substrate for the first transistor; and
patterning the stack of layers to form a first gate stack at the first region of the semiconductor substrate for the first transistor and form a second gate stack at the second region of the semiconductor substrate for the second transistor. (Fig 11, first transistor FEFET transistor in region 1120,(para 0112]) second transistor , regular transistor in region 1121(para 0112])  substrate 101, para [0026]) (Fig 12, second portion of interface layer 506, a second portion of the gate insulator layer on the interface layer; second portion of gate insulator 507, para [0074] Fig 11, metal gate 508, para [0075])
With regard to claim 19,20, 21,  Mueller 510 discloses ( the Abstract, Fig 11 ) wherein depositing the stack further comprises depositing, between the first ferroelectric layer and the metal gate layer, at the first region of the semiconductor substrate for the first transistor, a layer favoring nucleation of an orthorhombic crystal structure and a second ferroelectric layer. .{ Fig 11, the top subs-layer  of layer 509. Para [0075}
wherein depositing the stack further comprises depositing, between the insulator and the first ferroelectric layer, a layer favoring nucleation of an orthorhombic crystal structure. . .{ Fig 11, the top subs-layer  of layer 509. Para [0075}
Or, wherein said layer is made of one compound or of a combination of compounds selected from the group consisting of: lanthanum, lanthanum oxides, germanium, germanium oxides, gadolinium, gadolinium oxides, strontium, strontium oxides, yttrium, yttrium oxides, aluminum, aluminum oxides, silicon, and silicon oxides (para [0074}
Furthermore, claim 21 can be obvious over Mueller 510  for the following rationale:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll co V. Interchemical Corp., 325 U.S. 327, 85 USPQ 297 (1945 ) 

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file
.
                                                     CONCLUSION
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6: 30pm.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897